Wyatt, Presiding Justice.
The defendant was convicted of murder, with a recommendation to mercy. His motion for a new trial was denied. He filed his bill of exceptions to this Court. *387Before a decision had been rendered, proper notice and affidavits were filed in this court, averring that the defendant had escaped from jail and was a fugitive from justice. This court issued an order directing the defendant to furnish evidence of his surrender or recapture by June 20, 1957. No such evidence has been furnished this court. Held:
Submitted June 10, 1957
Decided July 3, 1957.
Graham Glover, Bert Garstin, for plaintiff in error.
Earl B. Self, Solicitor-General, C. T. Culbert, Assistant Solicitor-General, Eugene Cook, Attorney-General, Rubye G. Jackson, contra.
Notice of the escape from custody of the defendant, who was convicted of murder, having been brought to this court by affidavit of the proper officer, and the defendant having made no response to the order of this court to furnish evidence of his surrender or recapture, so as to insure submission to the judgment of this court when rendered, the writ of error is dismissed. Gentry v. State, 91 Ga. 669 (17 S. E. 956).

Writ of error dismissed.


All the Justices concur. Duckworth, C. J., concurs specially.